Citation Nr: 1438094	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  08-28 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel







INTRODUCTION

The Veteran served on active duty from September 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In February 2013, the Board remanded the claim to the Agency of Original Jurisdiction for additional development and adjudicative action.

The record before the Board consists of the Veteran's paper claims folder and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Hearing loss disability was not present in either ear until more than one year following the Veteran's discharge from service and no current hearing loss disability is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided adequate notice in a letter sent in May 2007, prior to the initial adjudication of the claim in January 2008.

The duty to assist has also been met in this case.  In this regard, the Veteran's service treatment records and post-service medical records have been obtained.  He was provided with appropriate VA examinations and medical opinions have been obtained concerning the etiology of the claimed disorder.  The Board finds that the VA examination reports and medical opinions, collectively, are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any additional evidence that could be obtained to substantiate the claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Additionally, service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran claims that his bilateral hearing loss is due to an in-service episode of scarlet fever.

Service treatment records have been reviewed and are negative for reports of a hearing condition, but reveal that the Veteran was treated for scarlet fever in November 1945.  An August 1945 separation physical examination report shows that the Veteran achieved 15 out of 15 on a whispered voice test.  

A private medical record dated in 2002 gives the earliest documentation of a problem with the Veteran's hearing, as it reflects his request for a hearing test.   

An August 2007 VA examination report reflects a diagnosis of severe bilateral hearing loss; there is no indication that that Veteran underwent a audiological examination at that time.

The Veteran underwent a VA audiological examination in September 2009 and received a diagnosis of bilateral sensorineural hearing loss.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
85
105+
105+
105+
LEFT
40
60
105
105
105+

Speech audiometry revealed speech recognition ability of 16 percent for the right ear and 38 percent for the left ear.  According to the examiner's review of the record, the Veteran's service treatment records showed normal hearing bilaterally to whispered voice and to watch tick.  The examiner relayed that hearing loss due to acoustic trauma or high noise exposure occurs at the time of the incident and does not have a delayed onset.  He opined that given this, along with the Veteran's normal discharge exam and lack of complaints within the first few years after discharge, the evidence indicated that the onset of the Veteran's hearing loss occurred after service.

In November 2012, the Veteran underwent an additional VA audiological examination.  Pure tone thresholds and speech recognition scores were not reported, as the examiner determined that all of the Veteran's responses were not valid.  There were no measurable responses on the examination.  After reviewing the claims file, the examiner essentially opined that the Veteran's hearing loss was less likely than not caused by or a result of his military service.  As the rationale for this opinion, the examiner stated that the Veteran's hearing was normal bilaterally at the time of discharge.  

The November 2012 VA examiner provided an addendum in March 2013 that included additional rationale to support her opinion against the claim.  After reviewing the claims file, the examiner acknowledged that the Veteran's service treatment records only showed results of 15/15 on a whispered voice test.  She stated that diagnostic audiometry was not the standard of care at the time of the Veteran's separation from service.  The examiner concluded that there was no way to determine whether the Veteran's hearing loss was present in service due to the lack of hearing tests within his service records.  She relayed that the whispered voice test is a screening tool and is not sensitive to high frequency hearing loss, which she noted to be the most common result of noise exposure.  The examiner determined, however, that the whispered voice test would have been sensitive to the Veteran's hearing loss given the severity of the Veteran's hearing loss as shown on the prior VA examination.  According to the examiner, this information only indicates that the Veteran's hearing has changed over the years, but does not give any information of the state of the Veteran's hearing at the time of separation.  

Additionally, the examiner noted that the Veteran had not claimed to have experienced a continuity of hearing loss since service.  She also highlighted that the Veteran's reported history of over thirty years of occupational noise exposure as a civilian and forty-five years of recreational noise exposure.  Lastly, the examiner highlighted that the Veteran was unable to complete audiometric testing in November 2012 for some unknown reason, and thus, it was impossible to determine the current severity of his disability.  In light of the amount of time between the Veteran's discharge and his current claim of hearing loss, along with the decades of post-service noise exposure, the examiner concluded that it would be impossible to determine the origin of the Veteran's hearing loss.  

In June 2013, the RO obtained an opinion regarding the etiology of the Veteran's hearing loss from a VA physician.  However, the record indicates that the June 2013 VA physician does not have sufficient expertise or training in the area of hearing disorders, and thus is not competent to render an opinion as to nature of a hearing disability.  Hence, the Board finds that the June 2013 VA opinion is inadequate and thus, warrants no further discussion.

As indicated in a September 2013 memorandum, a Veteran's Health Administration (VHA) physician reviewed the claims file in order to provide an expert medical opinion regarding whether the Veteran's hearing loss is related to his in-service bout of scarlet fever.  In so doing, the examiner noted that the Veteran was treated for scarlet fever in November 1945.  The examiner highlighted that the Veteran's ear examination at that time was normal.  She then explained that scarlet fever refers to a combination of streptococcal tonsillopharyngitis and a diffuse erythematous skin rash.  The examiner identified the effects of the strep infection that doctors look for as valvular heart disease and glomerulonephritis; she emphasized that doctors made special note that the Veteran did not have a heart murmur.  According to the examiner, hearing loss has no particular association with scarlet fever or streptococcal infections.  She acknowledged that any bacterial infection could cause hearing loss if the infection was in the ear, or if the patient developed meningitis.  Her review of the record revealed that the Veteran did not have either of these conditions.  She then relayed that the Veteran passed the hearing screenings done at that time of his discharge and that there is no indication in the record of hearing loss until 2002, fifty-six years after service.  Given this, the VHA examiner opined that is less likely than not that the Veteran's hearing loss was caused by scarlet fever.  The examiner based this opinion on the medical fact that strep pharyngitis is not known to be associated with hearing loss and the lack of evidence showing an ear infection or hearing loss at the time of his in-service bout with scarlet fever or for many years thereafter. 

After careful review of the evidence, the Board finds that service connection for bilateral hearing loss is not warranted.  While the record shows that he was treated for scarlet fever while on active duty, the preponderance of the evidence does not show that his current hearing loss is related to this in-service occurrence.  Indeed, the Veteran does not claim, nor does the service treatment records indicate that his hearing loss disability began during his military service.  The record does not show any reports of hearing difficulty until 2002, over fifty years after his discharge.  He was not diagnosed with a hearing disability as defined by VA regulations until the September 2009 VA examination, over sixty years after his separation from the military.  Such a long interval of time between service separation and the earliest documentation of the disability is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, as discussed above, the VHA examiner has provided an opinion against the claim.  The VHA examiner's opinion that the Veteran's bilateral hearing loss is not related to his in-service episode of scarlet fever is afforded high probative value because it is based on all the evidence of record and is properly supported.  There is no competent medical evidence of record to rebut the VHA opinion against the claim or otherwise diminish its probative weight.   

While the Veteran has asserted that his hearing loss is related to his military service, the evidence of record does not indicate that his hearing loss disability began in service or for many years thereafter.  The Veteran has not asserted that he has experienced continuous hearing loss since service, and there is no corroborating evidence of the presence of hearing loss disability for over fifty decades following his discharge.  Finally, the Board acknowledges that the Veteran might sincerely believe that his hearing loss is related to in-service episode of scarlet fever; however, his lay opinion concerning this matter requiring medical expertise is of no probative value.

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Dennis F. Chiappetta, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


